DETAILED ACTION
This communication is in response to the amendment filed 7/13/22 in which claims 1, 16, and 17 were amended, and claim 18 was newly presented for examination. Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Based on a review of the prior art, amendments directed to the search of ocr-extracted feature data may expedite prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bobrow (US 2010/0161639 A1; published Jun. 24, 2010) in view of Messer (US 2004/0190773 A1; published Sep. 30, 2004).
Regarding claim 1, Bobrow discloses [a]n information processing apparatus comprising: 
a processor configured to (see paragraph 48)
perform a document search by using data stored in a memory, the data including attribute information indicating attributes appended to each document, the attributes including a user-appended attribute appended by a user and a software-extracted attribute extracted by document management software, (see figures 3, 9, paragraphs 11, 66, 75, 77, 125 (describing various searchable attributes of a document, including document text, document title (user-appended attribute), and a feature search (software-extracted attributed))
wherein the user-appended attribute and the software- extracted attribute are configured to be distinguishable from each other, (see figure 3, paragraph 77, document metadata vs. image attributes)
wherein an attribute search screen comprising a plurality of areas for accepting search conditions inputted by the user is displayed; (see figure 9 (the various searchable features/attributes are displayed in the user interface each in its own area))
wherein areas among the plurality of areas where the user-appended attribute and the software-extracted attribute are inputted as the search conditions are displayed separately on the attribute search screen, (see figure 9 (the text search, title search, keyword search, date search (“user-appended attribute”) and feature search (“software-extracted attribute”) are displayed separately)).
Although Bobrow teaches searching a document based on both user attributes and feature attributes, Bobrow does not specifically disclose wherein the area where the software-extracted attribute is inputted comprises an operator for changing a range of the software-extracted attribute to be searched for, and wherein the document search is performed according to the search conditions specified by the inputted user-appended attribute, the inputted software-extracted attributed, and the changed range. However, Messer teaches identifying the location of characters within a bitmapped image based on a search string that identifies the characters or text to be found. See paragraph 6. The search is specified by text color, background color, and font type and size where these characteristics are expressed as a range or a specific entry. See paragraph 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrow to incorporate the teachings of Messer to specify the feature search in terms of a range of font size, color, etc., at least because doing so would allow for tolerance in specifying search parameters.
Claim 16 is a CRM claim corresponding to claim 1 and is similarly rejected.

Regarding claim 2, Bobrow, in view of Messer, discloses the invention of claim 1 as discussed above. Bobrow further discloses wherein the data includes information indicating each of the attributes is a user-appended attribute or a software-extracted attribute (see FIG. 3, paragraph 77, the indication of whether the document metadata and image attributes are supplied by a user or extracted comprises non-functional descriptive matter).

Regarding claim 3, Bobrow, in view of Messer, discloses the invention of claim 1 as discussed above. Bobrow further discloses wherein: 
the attribute includes a plurality of software- extracted attributes extracted by the document management software; and (see paragraph 66)
the processor is configured to: 
perform the document search in accordance with priority settings of the plurality of software-extracted attributes (see paragraph 120).

Regarding claim 4, Bobrow, in view of Messer, discloses the invention of claim 2 as discussed above. Bobrow further discloses wherein: 
the attribute includes a plurality of software- extracted attributes extracted by the document management software; and (see paragraph 66)
the processor is configured to: 
conduct the document search in accordance with priority settings of the plurality of software-extracted attributes (see paragraph 120).

Regarding claim 5, Bobrow, in view of Messer, discloses the invention of claim 3 as discussed above. Bobrow further discloses wherein: 
the document is an image; (see paragraph 49)
the plurality of software-extracted attributes include attributes extracted by performing image analysis; and (see paragraph 66)
the plurality of software-extracted attributes include at least one of:
(a) property of text, (see paragraphs 66-69)
(b) position of text, (see paragraphs 66-69)
(c) statistics on text, (see paragraphs 66-69)
(d) part of speech information obtained from text; and (see paragraphs 66-69)
(e) a character string having a predetermined positional relationship with a predetermined character string (see paragraphs 66-69).

Regarding claim 6, Bobrow, in view of Messer, discloses the invention of claim 4 as discussed above. Bobrow further discloses wherein: 
the document is an image; (see paragraph 49)
the plurality of software-extracted attributes include attributes extracted by performing image analysis on the image; and (see paragraph 66)
the plurality of software-extracted attributes include at least one of: 
(a) property of text, (see paragraphs 66-69)
(b) position of text, (see paragraphs 66-69)
(c) statistics on text, (see paragraphs 66-69)
(d) part of speech information obtained from text; and (see paragraphs 66-69)
(e) a character string having a predetermined positional relationship with a predetermined character string (see paragraphs 66-69).

Regarding claim 7, Bobrow, in view of Messer, discloses the invention of claim 5 as discussed above. Bobrow further discloses wherein the processor is configured to receive a user instruction specifying the settings of the plurality of software-extracted attributes (see paragraph 63).

Regarding claim 8, Bobrow, in view of Messer, discloses the invention of claim 3 as discussed above. Bobrow further discloses wherein the processor is configured to receive a user instruction specifying the settings of the plurality of software-extracted attributes (see paragraph 63).

Regarding claim 9, Bobrow, in view of Messer, discloses the invention of claim 4 as discussed above. Bobrow further discloses wherein the processor is configured to receive a user instruction specifying the settings of the plurality of software-extracted attributes (see paragraph 63).

Regarding claim 10, Bobrow, in view of Messer, discloses the invention of claim 6 as discussed above. Bobrow further discloses wherein the processor is configured to receive a user instruction specifying the settings of the plurality of software-extracted attributes (see paragraph 63).

Regarding claim 11, Bobrow, in view of Messer, discloses the invention of claim 7 as discussed above. Bobrow further discloses wherein the processor is configured to receive a user instruction specifying the settings of the plurality of software-extracted attributes (see paragraph 63).

Regarding claim 17, Bobrow discloses [a]n information processing apparatus comprising: 
means for storing data; and (This limitation invokes 35 U.S.C. 112(f) and is interpreted as memory storage. See, specification, paragraphs 33-34) (see Bobrow, paragraph 19)
means for conducting a document search by using data stored in the means for storing data, the data including attribute information indicating attributes appended to each document, the attributes including a user-appended attribute appended by a user and a software-extracted attribute extracted by document management software, (This limitation invokes 35 U.S.C. 112(f) and is interpreted as a processor. See, specification, paragraph 32) see figures 3, 9, paragraphs 11, 66, 75, 77, 125 (describing various searchable attributes of a document, including document text, document title (user-appended attribute), and a feature search (software-extracted attributed))
wherein the user-appended attribute and the software- extracted attribute are configured to be distinguishable from each other (see FIG. 3, paragraph 77, document metadata vs. image attributes)
wherein an attribute search screen comprising a plurality of areas for accepting search conditions inputted by the user is displayed; (see figure 9 (the various searchable features/attributes are displayed in the user interface each in its own area))
wherein areas among the plurality of areas where the user-appended attribute and the software-extracted attribute are inputted as the search conditions are displayed separately on the attribute search screen, (see figure 9 (the text search, title search, keyword search, date search (“user-appended attribute”) and feature search (“software-extracted attribute”) are displayed separately)).
Although Bobrow teaches searching a document based on both user attributes and feature attributes, Bobrow does not specifically disclose wherein the area where the software-extracted attribute is inputted comprises an operator for changing a range of the software-extracted attribute to be searched for, and wherein the document search is performed according to the search conditions specified by the inputted user-appended attribute, the inputted software-extracted attributed, and the changed range. However, Messer teaches identifying the location of characters within a bitmapped image based on a search string that identifies the characters or text to be found. See paragraph 6. The search is specified by text color, background color, and font type and size where these characteristics are expressed as a range or a specific entry. See paragraph 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrow to incorporate the teachings of Messer to specify the feature search in terms of a range of font size, color, etc., at least because doing so would allow for tolerance in specifying search parameters.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bobrow and Messer as applied to claims 2 and 3 above, and further in view of Takemoto (US 2008/0231879 A1; published Sep. 25, 2008).
Regarding claim 12, Bobrow, in view of Messer, discloses the invention of claim 1 as discussed above. Bobrow teaches performing a document search based on page features and document metadata. Yet, Bobrow does not expressly disclose wherein the processor is configured to: receive a user instruction that specifies a setting of the document search, wherein the setting of the document search includes whether to apply an exact match or a partial match for the user-appended attribute; and conduct the document search in accordance with the settings. However, Takemoto teaches specifying a condition requiring an exact match or a partial match for an item selected from the document information search information. See paragraphs 121, 132-134. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrow to enable a user to specify partial or exact matches. Doing so would enable further narrowing the search parameters as desired by the user. Takemoto, paragraph 121.

Regarding claim 13, Bobrow, in view of Messer, discloses the invention of claim 2 as discussed above. Bobrow teaches performing a document search based on page features and document metadata. Yet, Bobrow does not expressly disclose wherein the processor is configured to: receive a user instruction that specifies a setting of the document search, wherein the setting of the document search includes whether to apply an exact match or a partial match for the user-appended attribute; and conduct the document search in accordance with the settings. However, Takemoto teaches specifying a condition requiring an exact match or a partial match for an item selected from the document information search information. See paragraphs 121, 132-134. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrow to enable a user to specify partial or exact matches. Doing so would enable further narrowing the search parameters as desired by the user. Takemoto, paragraph 121.

Regarding claim 14, Bobrow, in view of Messer, discloses the invention of claim 12 as discussed above. Bobrow teaches performing a document search based on page features and document metadata. Yet, Bobrow does not expressly disclose wherein a partial match is automatically applied to the software-extracted attribute. However, Takemoto teaches specifying a condition requiring an exact match or a partial match for an item selected from the document information search information. See paragraphs 121, 132-134. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrow to enable a user to specify partial or exact matches. Doing so would enable further narrowing the search parameters as desired by the user. Takemoto, paragraph 121.

Regarding claim 15, Bobrow, in view of Messer, discloses the invention of claim 13 as discussed above. Bobrow teaches performing a document search based on page features and document metadata. Yet, Bobrow does not expressly disclose wherein a partial match is automatically applied to the software-extracted attribute. However, Takemoto teaches specifying a condition requiring an exact match or a partial match for an item selected from the document information search information. See paragraphs 121, 132-134. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bobrow to enable a user to specify partial or exact matches. Doing so would enable further narrowing the search parameters as desired by the user. Takemoto, paragraph 121.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bobrow and Messer as applied to claim 1 above, and further in view of Fujibayashi (US 2013/0093709 A1; published Apr. 18, 2013).
Regarding claim 18, Bobrow, in view of Messer, discloses the invention of claim 1 as discussed above. Bobrow does not disclose wherein the operator is a slide bar. However, Fujibayashi teaches a slide bar used to adjust a setting value on a display screen. See Abstract, paragraphs 2-3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bobrow to incorporate the teachings of Fujibayashi to adjust a range for a font size or character size, at least because doing so would enable a user to easily adjust the setting value by touching a slider on the display screen with his or her finger and performing a drag operation. Fujibayashi, paragraph 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178